Webb, Judge.
Defendant guarantors, having consented in advance in a clause of the guaranty agreement that the creditor could surrender or release the reserve account held as security for payment of the debts guaranteed, cannot now successfully contend that they were discharged by the act of the creditor in applying it to the obligations *898guaranteed. Dunlap v. C & S DeKalb Bank, 134 Ga. App. 893, 896 (216 SE2d 651) (1975) and cits.
Submitted April 7, 1977
Decided April 12, 1977.
Smith & Jones, Henry O. Jones, III, Owens, Littlejohn, Gower & Pugh, Charles A. Gower, for appellants.
Hatcher, Stubbs, Land, Hollis & Rothschild, J. Barrington Vaught, E. B. Bradly, for appellee.

Judgment affirmed.


Deen, P. J., and Marshall, J., concur.